1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    MIA CRAGER, #300172
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax: 916-498-5710
     mia_crager@fd.org
5
     Attorney for Defendant
6    JASON KEITH ARNOLD
7
8                                  IN THE UNITED STATES DISTRICT COURT
9                             FOR THE EASTERN DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,                    )   Case No. 2:19-CR-00043-MCE
11                                                )
                      Plaintiff,                  )   STIPULATION AND ORDER TO CONTINUE
12                                                )   STATUS CONFERENCE
         vs.                                      )
13                                                )   DATE: June 20, 2019
     JASON KEITH ARNOLD, et al.,                  )   TIME: 10:00 a.m.
14                                                )   JUDGE: Hon. Morrison C. England, Jr.
                      Defendants.                 )
15                                                )
16
               IT IS HEREBY STIPULATED by and between McGregor W. Scott, United States
17
     Attorney, through Assistant United States Attorney Grant Rabenn, attorney for Plaintiff, Federal
18
     Defender Heather E. Williams through Assistant Federal Defender Mia Crager, attorney for
19
     JASON K. ARNOLD, and David M. Garland attorney for ALICIA M. McCOY that the status
20   conference, currently scheduled for June 20, 2019, be continued to October 17, 2019 at 10:00
21   a.m.
22             The reason is that defense counsel needs time to review discovery and discuss it with
23   their clients.
24             Based upon the foregoing, the parties agree time under the Speedy Trial Act should be

25   excluded of this order’s date through and including October 17, 2019; pursuant to 18 U.S.C.
     §3161 (h)(7)(A)and (B)(iv)[reasonable time to prepare] and General Order 479, Local Code T4
26
     based upon continuity of counsel and defense preparation.
27
28
1           Counsel and the defendant also agree that the ends of justice served by the Court granting
2    this continuance outweigh the best interests of the public and the defendant in a speedy trial.
3                                                  Respectfully submitted,
4
      Dated: June 19, 2019                          HEATHER E. WILLIAMS
5                                                   Federal Defender
                                                   /s/ Mia Crager
6                                                  MIA CRAGER
                                                   Assistant Federal Defender
7                                                  Attorney for Defendant
8                                                  JASON ARNOLD

9
     Dated: June 19, 2019                          /s/ David M. Garland
10                                                 DAVID M. GARLAND
                                                   Attorney for Defendant
11                                                 ALICIA M. McCOY

12
     Dated: June 19, 2019                          McGREGOR W. SCOTT
13                                                 United States Attorney

14                                                 /s/ Grant B. Rabenn
                                                   GRANT B. RABENN
15                                                 Assistant U.S. Attorney
                                                   Attorney for Plaintiff
16
17
18
19
20
21
22
23
24
25
26
27
28
1                                                  ORDER
2           The Court, having received, read, and considered the parties’ stipulation, and good cause
3    appearing therefore, adopts the parties’ stipulation in its entirety as its order. The Court
4    specifically finds the failure to grant a continuance in this case would deny counsel reasonable
5    time necessary for effective preparation, taking into account the exercise of due diligence. The
6    Court further finds the ends of justice are served by granting the requested continuance and
7    outweigh the best interests of the public and defendant in a speedy trial.
8           Time from the date the parties stipulated, up to and including October 17, 2019, shall be
9    excluded from computation of time within which the trial of this case must be commenced under
10   the Speedy Trial Act, pursuant to 18 U.S.C. § 3161(h)(7)(A) and(B)(iv) [reasonable time for
11   counsel to prepare] and General Order 479, (Local Code T4). It is further ordered the June 20,
12   2019 status conference shall be continued until October 17, 2019, at 10:00 a.m.
13          IT IS SO ORDERED.
14   Dated: June 25, 2019
15
16
17
18
19
20
21
22
23
24
25
26
27
28
